  
 
  
 

SPROMICALLY PILED

Case 7:18-cv-10204-PMH Document 59 Filed 04/19/19 Page 1of1
"Case 7:18-Gy-10204-VB Document 58 Filed 04/19/19 Page 1 of 1
i

: “NE WILSON ELSER

 

 

|
i
{

virp, Wt [R04

Janine A. Mastellone
9148 0 (dire

   

 

April 19, 2019

 

tendons i" “Sjolzat

  

VIA ECF

  
     
   
 

Hon, Vincent L. Briccetti

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-1450

    

Dated: April 17,2017

Re: Indig, et al v. Village of Pomona, et al
Civil Action No: 7:18-cv-10204-VB

Dear Judge Briccetti:

As we have previously advised the Court, we are in the process of effectuating a change of
counsel on behalf of all defendants. We have obtained signed consent forms from the Village of Pomona
and Doris Ulman and filed Notices of Appearance for those defendants. We are still in the process of
obtaining signed consent forms from the other individually named defendants; namely, Brett Yagel, Louis
Zummo and Leon Harris.

We write with regard to the pending Motion to Disqualify Plaintiffs’ counsel. Defendants’ reply
iy presently due on April 23, 2019. We respectfully request additional time within which to file a reply,
or until May 10, 2019. We have conferred with plaintiffs’ counsel, Mr. Nash, who consents to this

request. Thank you.

Respectfully submitted,

aan

‘A : Cf. if (1 bt

lyon PlseyMoskowit Edelman & Dicker LLP

eevee

  

Janine A. Mastellone
JAM/VF

CC: VIA ECF ONLY
Bradley J, Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004
(212) 344-5400

1133 Wesichester Avenue * White Plains, NY 10604 + p 914.323.7000 + 914.323.7001
150 East 42nd Street « New York, NY 10017 * p 212.490.3000 © f 212.490.3038

Albony © Allania © Austin © Bullimore © Beaumont + fasion + Chicago + Daltas + Denver + Edwordsvile + Garden Cily + Harford + Houslon © Kentucky + Los Vagus
London «© Las Angefes © Miami + Michigan + Milwoukee + New Jeney * New Orleans + New York + Orlando * Philadelphia « Son Diego * Son Francheo + Slanford
Virginio + Washinglon, OC + West Pot Beach + While Plains

wilsonelser.com

7589238v.1

     
 
